Exhibit 10.4
 
EXECUTIVE EMPLOYMENT AGREEMENT



AGREEMENT made as of November 8, 2011, by and between PRESIDENTIAL REALTY
CORPORATION, a Delaware corporation (the "Corporation"), and NICKOLAS W.
JEKOGIAN, III ("Executive").
 
WITNESSETH:


WHEREAS, the Corporation desires to employ Executive and Executive is willing to
undertake such employment on the terms and subject to the conditions hereinafter
set forth.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, the parties hereto agree as follows:
 
1.           Employment; Duties.  The Corporation hereby employs Executive as an
executive of the Corporation to perform duties as a Director, Chairman of the
Board of Directors and Chief Executive Officer of the Corporation and such other
duties on behalf of the Corporation and its affiliates, commensurate with his
office, as the Board of Directors of the Corporation may from time to time
determine.
 
2.           Acceptance and Loyalty.  Executive hereby accepts such employment
and agrees that throughout the period of his employment hereunder he will devote
his knowledge and skills, faithfully, diligently and to the best of his ability,
in furtherance of the business of the Corporation and will perform the duties
assigned to him pursuant to Section 1 hereof.  Executive will not be exclusive
to the Corporation but he will devote such amount of time and attention as is
necessary to the performance of the duties assigned to him pursuant to Section 1
hereof.  Executive shall perform all duties and responsibilities in a
professional manner consistent with the skill, competence and efficiency
expected of an executive employee performing the duties assigned to Executive,
subject to the direction and control of the Board of Directors of the
Corporation.  Executive will do such traveling as may be reasonably required of
him in the performance of his obligations hereunder.  Executive shall at all
times be subject to, observe and carry out such rules, regulations, policies,
directions and restrictions as the Corporation shall from time to time
establish; provided, however, that nothing contained herein or in any of the
Corporation’s rules, regulations, policies, directions and restrictions shall be
deemed to prohibit or restrict Executive from  directly or indirectly,
continuing to own, operate, manage and control Signature Community Group, LLC
and its affiliates.  During Executive's employment hereunder, Executive shall
not be entitled to additional compensation for serving in any office, including
as a director, of the Corporation or any of its subsidiaries or affiliates to
which he may be elected.
 
3.           Term.  The term of Executive's employment hereunder shall commence
on the date hereof and terminate on the eighteen (18) month anniversary thereof
(the "Term").
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Compensation and Benefits.
 
4.1           Base Salary.  Subject to Section 4.4, the Corporation shall pay to
Executive as compensation for his services and agreements hereunder an initial
base salary at the rate of $ 200,000 per annum, for the first twelve (12) months
of the Term and at the rate of $225,000 per annum for the last six (6) months of
the Term, or such greater amount as the Board of Directors of the Corporation
shall from time to time determine.  Base salary shall be payable in equal
installments in accordance with the Corporation's normal payroll policy, subject
to payroll taxes and withholding requirements.
 
4.2           Stock Options.  The Corporation shall grant to Executive an option
(the “Option”) to purchase 370,000 shares of Class B Common Stock, par value
$0.10 per share, of the Corporation as further described in the Stock Option
Agreement in the form of Exhibit A annexed hereto. The grant of the Option is
pursuant to the approval of the Corporation’s Compensation Committee.
 
4.3           Annual Bonus. Commencing with the fiscal year of the Corporation
beginning January 1, 2012, and for each fiscal year thereafter during the Term,
Executive shall have the opportunity to earn a bonus ("Annual Bonus") in such
amount as the Corporation’s Compensation Committee shall determine in its
absolute discretion, such bonus not to exceed $200,000.
 
4.4           Payment of Bonus and Base Salary to be Deferred.  Notwithstanding
the foregoing, Executive hereby agrees to defer receipt of the payment of base
salary and any Annual Bonus, and the Corporation shall have no obligation to pay
Executive his base salary and Annual Bonus unless and until a Capital Event
shall have occurred.  Any deferred base salary and Annual Bonus shall be paid
concurrently with or within three business days following a Capital Event.  For
purposes of this Agreement and the Option, “Capital Event” means the receipt by
the Corporation of at least $20,000,000 in cash or property from a capital
raising activity including the following:  (a) the sale for cash of shares of
the Corporation’s Class A or Class B Common Stock or securities convertible into
shares of the Corporation’s Class A or Class B Common Stock; (b) the exchange of
shares of Class A or Class B Common Stock for real estate assets consistent with
the Corporation’s status as a REIT; (c) the sale of unsecured subordinated debt
instruments of the Corporation, the proceeds of which may be used to acquire
real estate assets which are consistent with the Corporation’s status as a
REIT.  For the avoidance of doubt, the proceeds of any refinancing of any of the
Corporation’s properties or any working capital line of credit shall not be
included in a Capital Event.  The valuation of any property shall be supported
by independent appraisals of such property.
 
4.5           Long Term Incentive Program. Commencing with the fiscal year of
the Corporation beginning January 1, 2013, and for each fiscal year thereafter
during the Term, Executive shall have the opportunity to participate in a
long-term performance based incentive program that may be established by the
Compensation Committee. The determination as to the amounts of long-term
incentive compensation available to Executive under this program and the
performance criteria shall be reviewed periodically by the Compensation
Committee with a view to adjusting the amounts and criteria in accordance with
such factors as the Compensation Committee may deem appropriate, including the
competitive marketplace for comparable executives.
 
4.6           Other Benefits.  Executive shall be entitled to participate, to
the extent he is eligible under the terms and conditions thereof, in any bonus,
pension, retirement, disability, hospitalization, insurance, medical service, or
other employee benefit plan which is generally available to executive employees
of the Corporation and which may be in effect from time to time during the
period of his employment hereunder.  The Corporation shall be under no
obligation to institute or continue the existence of any such employee benefit
plan.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Business Expenses.  The Corporation shall reimburse Executive for
all authorized expenses reasonably incurred by him in accordance with the
Corporation's "Travel and Entertainment Policy and Procedure," and any
amendments thereof and any other business expenses reasonably incurred by
Executive in his service to the Corporation in accordance with policies that the
Corporation may adopt during the Term hereof.
 
6.           Vacation.  Executive shall be entitled to four weeks paid vacation
during the first twelve (12) months of the Term and two (2) weeks paid vacation
during the last six (6) months of the Term.  Any such vacations are to be taken
at times mutually agreeable to Executive and the Board of the Corporation.
 
7.           Key-Man Life Insurance.  The Corporation may purchase and maintain
life insurance covering the life of Executive ("Key-man Insurance") in an amount
determined by the Corporation.   The Corporation shall be the sole owner and
beneficiary of the Key-man Insurance and may apply to the payment of premiums
thereunder any dividends declared and paid thereon.  Executive shall submit
himself to such physical examinations as the Corporation may deem necessary or
desirable in connection with the purchase and maintenance of the Key-man
Insurance.
 
8.           Indemnification.  Concurrently herewith, Executive and the
Corporation are entering into an indemnification agreement in the form of
Exhibit B annexed hereto.
 
9.           Confidentiality Agreement.
 
9.1           As used herein, the term "Confidential Information" shall mean any
and all information of the Corporation and of its affiliates (for purposes of
this paragraph, the Corporation's affiliates shall be deemed included within the
meaning of  "Corporation"), including, but not limited to, all data,
compilations, programs, devices, strategies, or methods concerning or related to
(i) the Corporation's finances, financial condition, results of operations,
employee relations, amounts of compensation paid to officers and employees and
any other data or information relating to the internal affairs of the
Corporation and its operations; (ii) the terms and conditions (including prices)
of sales and offers of sales of the Corporation's assets; (iii) the terms,
conditions and current status of the Corporation's agreements and relationship
with any customer or supplier or lender or tenant; (iv) the customer and
supplier lists and the identities and business preferences of the Corporation's
actual and prospective customers and suppliers or any employee or agent thereof
with whom the Corporation communicates; (v) the trade secrets, and operating
techniques, price data, costs, methods, systems, plans, procedures, hardware,
software, machines, inventions, designs, drawings, artwork, blueprints,
specifications, tools, skills, ideas, and strategic plans possessed, developed,
accumulated or acquired by the Corporation; (vi) any communications between the
Corporation, its officers, directors, stockholders, or employees, and any
attorney retained by the Corporation for any purpose, or any person retained or
employed by such attorney for the purpose of assisting such attorney in his
or  his representation of the Corporation; (vii) any other information and
knowledge with respect to all products developed or in any stage of development
by the Corporation; (viii) the abilities and specialized training or experience
of others who as employees or consultants of the Corporation during the Term
hereof have engaged in the design or development of any such products; and (ix)
any other matter or thing, whether or not recorded on any medium, (a) by which
the Corporation derives actual or potential economic value from such matter or
thing being not generally known to other persons or entities who might obtain
economic value from its disclosure or use, or (b) which gives the Corporation an
opportunity to obtain an advantage over its competitors who do not know or use
the same.
 
 
3

--------------------------------------------------------------------------------

 
 
9.2           Executive acknowledges and agrees that the Corporation is engaged
in highly competitive businesses and has expended, or will expend, significant
sums of money and has invested, or will invest, a substantial amount of time to
develop and maintain the secrecy of the Confidential Information. The
Corporation has thus obtained, or will obtain, a valuable economic asset which
has enabled, or will enable, it to develop an extensive reputation and to
establish long-term business relationships with its suppliers and customers.  If
such Confidential Information were disclosed to another person or entity or used
for the benefit of anyone other than the Corporation, the Corporation would
suffer irreparable harm, loss and damage.  Accordingly, Executive acknowledges
and agrees that, unless the Confidential Information becomes publicly known
through legitimate origins not involving an act or omission by Executive:
 
 
(i)
the Confidential Information is, and at all times hereafter shall remain, the
sole property of the Corporation;

 
 
(ii)
Executive shall use his reasonable best efforts and diligence to guard and
protect the Confidential Information from disclosure to any competitor, customer
or supplier of the Corporation or any other person, firm, corporation or other
entity;

 
 
(iii)
unless the Corporation gives Executive prior express written permission, during
his employment and thereafter, Executive shall not use for his own benefit, or
divulge to any competitor or customer or any other person, firm, corporation, or
other entity, any of the Confidential Information which Executive may obtain,
learn about, develop or be entrusted with as a result of Executive's employment
by the Corporation; and

 
 
(iv)
except in the ordinary course of the Corporation's business, Executive shall not
seek or accept any Confidential Information from any former, present or future
employee of the Corporation.

 
9.3           Executive also acknowledges and agrees that all documentary and
tangible Confidential Information including, without limitation, such
Confidential Information as Executive has committed to memory, is supplied or
made available by the Corporation to Executive solely to assist his in
performing his services under this Agreement.  Executive further agrees that
after his employment with the Corporation is terminated for any reason:
 
 
(i)
Executive shall not remove from the property of the Corporation and shall
immediately return to the Corporation, all documentary or tangible Confidential
Information in his possession, custody, or control and not make or keep any
copies, notes, abstracts, summaries, tapes or other record of any type of
Confidential Information; and

 
 
(ii)
Executive shall immediately return to the Corporation any and all other property
of the Corporation in his possession, custody or control, including, without
limitation, any and all keys, security cards, passes, credit cards and marketing
literature.

 
 
4

--------------------------------------------------------------------------------

 
 
10.           Remedies.  Executive acknowledges and agrees that the business of
the Corporation is highly competitive and that violation of any of the covenants
provided for in Section 9 of this Agreement would cause immediate, immeasurable
and irreparable harm, loss and damage to the Corporation not adequately
compensable by a monetary award.  Accordingly, Executive agrees, without
limiting any of the other remedies available to the Corporation, that any
violation of said covenants, or any one of them, may be enjoined or restrained
by any court of competent jurisdiction, and that any temporary restraining order
or emergency, preliminary or final injunctions may be issued by any court of
competent jurisdiction, without notice and without bond.
 
11.          Change of Control.
 
11.1           If at any time during the Term, (a) individuals who presently
constitute the Board of Directors of the Corporation, or who have been
recommended for election to the Board by a majority of the Board consisting of
individuals who are either presently on the Board or such recommended successors
cease for any reason to constitute at least a majority of such Board or (b) a
sale of all or substantially all of the Corporation’s assets (such events in
clauses (a) and (b) being hereafter referred to as a "Change of Control") and
Executive gives written notice to the Corporation within 30 days after such
Change of Control of his election to terminate his employment hereunder, the
Corporation shall pay to Executive within 15 days after Executive's delivery of
such notice, as severance pay and liquidated damages, in lieu of any other
rights or remedies which might otherwise be available to him under this
Agreement, and without mitigation of any kind or amount, whether or not
Executive shall seek or accept other employment, a lump sum payment equal in
amount to three (3) months base salary.
 
11.2           If it shall be determined that any amount payable under Section
11.1 by the Corporation to or for the benefit of Executive (a "Base Payment")
would be subject to the excise tax (the "Excise Tax") imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (the "Code"), then Executive shall
only be entitled to receive such amounts that would not be subject to the Excise
Tax.
 
12.          Termination for Cause and for Good Reason.
 
12.1           Executive’s employment and the Term may be terminated at any time
by the Board for “cause” as defined below.  If Executive’s employment is
terminated by the Board for “cause”, as defined below, he shall only be entitled
to payment of his base salary and fringe benefits through the date of
termination.  For purposes of this Agreement, “cause” means (a) the conviction
of Executive of any crime constituting a felony or any other crime involving
moral turpitude, (b) Executive’s repeated refusal to follow a reasonable
directions of the Board of Directors of the Corporation after written notice
that such continued refusal shall result in termination of his employment for
cause and Executive is given an opportunity to defend his refusal to the Board;
or (c) Executive’s failure to fulfill his employment duties hereunder after
written notice that such continued failure shall result in termination of his
employment for cause and Executive is given an opportunity to defend his actions
to the Board.
 
 
5

--------------------------------------------------------------------------------

 
 
12.2           Executive’s employment and the Term may be terminated at any time
by Executive for “good reason” as defined below upon at least thirty (30) days
prior written notice given by Executive to the Corporation.  If Executive’s
employment is terminated by Executive for “good reason”, as defined below, he
shall be entitled to payment of his base salary and fringe benefits through the
end of the Term.  For purposes of this Agreement, “good reason” means (i) the
assignment to Executive by the Corporation of any duties inconsistent in any
material respect with his position (including offices, titles and reporting
requirement), authority, duties or responsibilities or any other action which
results in a significant and material diminution in such position, authority,
duties or responsibilities (ii) any failure by the Corporation to pay Executive
the compensation set forth in this Agreement; (iii) a reduction in Executive's
base salary as in effect immediately prior to such reduction or any material
reduction in any other material benefit provided Executive hereunder; (iv)
requiring Executive to relocate outside the New York metropolitan area; or (v)
failure by the Corporation to maintain directors and officers liability
insurance providing for coverage of equal to or greater coverage than provided
as of the date hereof.
 
13.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto with respect to Executive's employment with the
Corporation and no amendment or modification hereof shall be valid or binding
unless made in writing and signed by the party against whom enforcement thereof
is sought.
 
14.           Notices.  Any notice required, permitted or desired to be given
pursuant to any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
telephone facsimile or sent by certified mail, return receipt requested, or sent
by responsible overnight delivery service, postage and fees prepaid, to the
parties hereto at their respective addresses set forth below.  Either of the
parties hereto may at any time and from time to time change the address to which
notice shall be sent hereunder by notice to the other party given under this
Section 14.  The date of the giving of any notice sent by mail shall be three
business days following the date of the posting of the mail, if delivered in
person, the date delivered in person, if sent by overnight delivery service, the
next business day following delivery to an overnight delivery service or if sent
by telephone facsimile, the date sent by telephone facsimile.
 
If to Corporation:
180 South Broadway
White Plains, New York 10605
Email: jjoseph@presrealty.com
Fax: 914-948-1327
   
If to Executive::
c/o Signature Community Investment Group LLC
9 West 40th Street
New York, New York 10016
Email: njekogian@scig.co
   
With a copy to Pamela E. Flaherty
Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
 
Email: pflaherty@blankrome.com
 
Fax:  917-332-3733

 
 
6

--------------------------------------------------------------------------------

 
 
15.           No Assignment.  Neither this Agreement nor the right to receive
any payments hereunder may be assigned by Executive.  This Agreement shall be
binding upon Executive, his heirs, executors and administrators and upon the
Corporation, its successors and assigns.
 
16.           No Waiver.  No course of dealing or any delay on the part of the
Corporation in exercising any rights hereunder shall operate as a waiver of any
such rights.  No waiver of any default or breach of this Agreement shall be
deemed a continuing waiver or a waiver of any other breach or default.
 
17.           Governing Law.  This Agreement shall be governed, interpreted and
construed in accordance with the substantive laws of the State of New York
applicable to agreements entered into and to be performed entirely therein.
 
18.           Severability.  If any clause, paragraph, section or part of this
Agreement shall be held or declared to be void, invalid or illegal, for any
reason, by any arbitrator or court of competent jurisdiction, such provision
shall be ineffective but shall not in any way invalidate or affect any other
clause, paragraph, section or part of this Agreement.  The parties intend that
all clauses, paragraphs, sections or parts of this Agreement shall be
enforceable to the fullest extent permitted by law.
 
19.           Affiliate. As used in this Agreement, "affiliate" means any person
or entity controlled by or under common control with the Corporation.
 
20.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which counterparts, when taken together, shall constitute
but one and the same agreement.
 
21.           Attorney’s Fees. The Corporation will reimburse Executive for
Executive’s actual documented out-of-pocket expenses reasonably incurred in
connection with the drafting, negotiation and execution of this Agreement,
including the fees of Executive’s attorney; provided, however, that the
Corporation will not be required to pay more than $2,500 pursuant to this
Section.
 
[Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.
 

 
PRESIDENTIAL REALTY CORPORATION
         
 
By:  
/s/ Jeffery F. Joseph      
Name: Jeffery F. Joseph
     
Title:  President
                     
/s/ Nickolas W. Jekogian, III
     
Nickolas W. Jekogian, III
         

 
 
8

--------------------------------------------------------------------------------

 